Case 2:20-cv-10191-RGK-JC Document 31 Filed 01/15/21 Page 1 of 1 Page ID #:155




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
3    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    amandas@potterhandy.com
6    Attorneys for Plaintiff ORLANDO GARCIA

7
8                                  UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA

10   ORLANDO GARCIA,                              ) Case No.: 2:20-CV-10191-RGK-JC
                                                  )
11                   Plaintiff,                   ) NOTICE OF SETTLEMENT
                                                  )
12       v.                                       )
                                                  )
13   5166 LANKERSHIM BOULEVARD,                   )
     LLC, a California Limited Liability          )
14   Company; DAVE’S HOT CHICKEN                  )
     NH LLC, a California Limited Liability       )
15   Company; and Does 1- 10,                     )
                                                  )
16                   Defendants.                  )
                                                  )
17
18
19            The plaintiff hereby notifies the court that a global settlement has been reached in
20   the above-captioned case.
21
22
23
24   Dated: January 15, 2021            CENTER FOR DISABILITY ACCESS
25                                          By: /s/Amanda Seabock
                                                 Amanda Seabock
26                                               Attorney for Plaintiff
27
28


     Notice of Settlement                       -1-               2:20-CV-10191-RGK-JC
